Exhibit 99.1 Connecture Reports Financial Results for Fourth Quarter and Full Year 2016 Completes Additional Investment led by Francisco PartnersContracted Backlog Grows on Fourth Quarter Sales Activity BROOKFIELD, Wis. — March 14, 2017 —Connecture, Inc.(Nasdaq: CNXR), a provider of web-based information systems used to create health insurance marketplaces, today announced financial results for the fourth quarter and full year ended December31, 2016.Concurrently, the Company announced it has completed an additional investment led by existing shareholder, Francisco Partners, a global private equity firm. “The fourth quarter of 2016 capped a year of challenges and transitions for the Company,” remarked Jeff Surges, President and CEO of Connecture. “On the positive side, we added notable new logos to our customer base, enabled our clients to experience another successful open and annual enrollment period, and empowered over 20 million Americans to make smarter purchase decisions regarding their health insurance and drug benefits.However, the uncertain political status of the Affordable Care Act and proposed health plan merger activity created market headwinds which impacted our growth expectations.Additionally, our profitability significantly suffered from greater than expected resources required to support certain customers through the 2016 enrollment period and disappointing volume in our variable revenue arrangements.To address the issues impacting our financial results, we implemented substantial cost reductions in the fourth quarter which are expected to meaningfully improve our financial performance beginning in 2017.With a new leadership team, a laser focus on achieving profitability through an emphasis on fixing our pricing and cost structure, and an expected improvement in the general market conditions, we expect to build upon our customer successes while also improving our financial performance.
